UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2361



JOHN PAUL TURNER, a/k/a Pops,

                                             Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-05-45-SGW)


Submitted:   April 3, 2006                 Decided:   April 25, 2006


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Paul Turner appeals the district court’s orders

dismissing this action for want of subject matter jurisdiction and

denying the motion for reconsideration.            We have reviewed the

record and find no reversible error.            Accordingly, we deny the

motion for leave to appeal in forma pauperis and dismiss the

appeal.   See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 125 S. Ct. 1517, 1521-22, 1527 (2005); Davani v. Va.

Dep’t Transp., 434 F.3d 712, 719 (4th Cir. 2006).        We dispense with

oral   argument   because   the   facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -